Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 1 of 27




                           EXHIBIT 1
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 2 of 27
   Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 3 of 27



                                    81,7(' 67$7(6 ',675,&7 &2857
                                                              IRU WKH
                                                  Southern District of Florida

                  8QLWHG 6WDWHV RI $PHULFD
                             Y
              0$5. 6&277 *5(121
                                                                        &DVH 1R 1:20-mj-03050-AOR
            -21$7+$1 '$9,' *5(121
            -25'$1 3$8/ *5(121 DQG
            -26(3+ 7,027+< *5(121

                        Defendant(s)


                                               &5,0,1$/ &203/$,17
        , WKH FRPSODLQDQW LQ WKLV FDVH VWDWH WKDW WKH IROORZLQJ LV WUXH WR WKH EHVW RI P\ NQRZOHGJH DQG EHOLHI
2Q RU DERXW WKH GDWH V RI           $SULO  WKURXJK 0D\          LQ WKH FRXQW\ RI           0LDPL'DGH          LQ WKH
     6RXWKHUQ         'LVWULFW RI           )ORULGD           WKH GHIHQGDQW V YLRODWHG

           Code Section                                                    Offense Description
 86&                                 &RQVSLUDF\ WR 'HIUDXG WKH 8QLWHG 6WDWHV DQG WR 'HOLYHU 0LVEUDQGHG 'UXJV

 86&                                &ULPLQDO &RQWHPSW




        7KLV FULPLQDO FRPSODLQW LV EDVHG RQ WKHVH IDFWV
6HH $WWDFKHG $IILGDYLW




        ✔ &RQWLQXHG RQ WKH DWWDFKHG VKHHW
        u


                                                                                           Complainant’s signature

                                                                                  -RVH 5LYHUD )'$2&, 6SHFLDO $JHQW
                                                                                            Printed name and title
$WWHVWHG WR E\ WKH DSSOLFDQW LQ DFFRUGDQFH ZLWK WKH
UHTXLUHPHQWV RI )HG 5 &ULP 3  E\ )DFH7LPH


'DWH     6/29/20
                                                                                              Judge’s signature

&LW\ DQG VWDWH                        0LDPL )ORULGD                     +RQ $OLFLD 0 2WD]R5H\HV 86 0DJLVWUDWH -XGJH
                                                                                            Printed name and title
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 4 of 27



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       1:20-mj-03050-AOR
                                No. __________________________


   UNITED STATES OF AMERICA

   v.

   MARK SCOTT GRENON,                                         FILED UNDER SEAL
   JONATHAN DAVID GRENON,
   JORDAN PAUL GRENON, and
   JOSEPH TIMOTHY GRENON,

               Defendants.
   __________________________________/

        AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

          I, Jose Rivera, being duly sworn, hereby depose and state as follows:

                                         INTRODUCTION

          1.     I am a Special Agent with the United States Food and Drug Administration

   (“FDA”) Office of Criminal Investigations (“OCI”) (hereinafter, “FDA-OCI”). I am currently

   assigned to the Miami Field Office. As a Special Agent with FDA-OCI, I am responsible for

   investigating violations of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

   (“FDCA”) and other applicable violations of Title 18 of the United States Code. I have been a

   Special Agent with the FDA-OCI since July 2019. Before July 2019, I was a Special Agent and

   Digital Forensic Examiner with the United States Secret Service, where I worked under the

   Electronic Crimes Taskforce. During my career, I have investigated a wide range of crimes

   including FDCA violations, cybercrime, fraud, and money laundering.

          2.     This Affidavit is submitted in support of a criminal complaint charging MARK

   SCOTT GRENON, JONATHAN DAVID GRENON, JORDAN PAUL GRENON, and JOSEPH
                                                  1
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 5 of 27



   TIMOTHY GRENON with conspiracy to defraud the United States and to commit an offense

   against the United States by introducing a misbranded drug into interstate commerce, in violation

   of 18 U.S.C. § 371, and criminal contempt, in violation of 18 U.S.C. § 401(3).

          3.      This Affidavit is based on my own personal knowledge, training, and experience,

   as well as information provided to me by other law enforcement officers and FDA officials, and

   my review of documents, reports, and records during the course of this investigation.

          4.      I have not included in this Affidavit each and every fact known to me about this

   investigation. Rather, I have included only enough facts sufficient to establish probable cause for

   the issuance of a criminal complaint charging the defendants with the above-described criminal

   violations.

                              FDCA REGULATORY FRAMEWORK

          5.      The FDA is the federal agency charged with the responsibility of protecting the

   health and safety of the American public, by assuring, among other things, that drugs marketed

   and distributed to the American public are safe and effective. The FDA’s responsibilities include

   enforcing the FDCA, and regulating the manufacture, labels, labeling, and distribution of all drugs

   shipped or received in interstate commerce.

          6.      Whether a product is a “drug” under the FDCA depends on its intended use.

   21 U.S.C. § 321(g)(1). Products that are “intended for use in the diagnosis, cure, mitigation,

   treatment, or prevention of disease” are drugs within the meaning of the FDCA, 21 U.S.C.

   § 321(g)(1)(B), as are products intended for use as components of other drugs, 21 U.S.C.

   § 321(g)(1)(D).

          7.      The “intended use” of a drug means the objective intent of the persons legally

   responsible for labeling of that product. The intent is determined by such person’s expressions,

                                                   2
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 6 of 27



   the circumstances surrounding the distribution of the article, labeling claims, advertising matter,

   or oral or written statements by such persons or their representatives. 21 C.F.R. § 201.128.

          8.      The FDCA defines “labeling” as “all labels and other written, printed, or graphic

   matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article,”

   21 U.S.C. § 321(m), and “label” as “a display of written, printed, or graphic matter upon the

   immediate container of any article,” 21 U.S.C. § 321(k).

          9.      Every person, upon first engaging in the manufacture, preparation, propagation,

   compounding, or processing of a drug, is required to immediately register with the FDA such

   person’s name, places of business, all such establishments owned or operated by such person, the

   unique facility identifier of each such establishment, and a point of contact email address. 21

   U.S.C. § 360(b)(1) & (c).

          10.     The term “manufacture, preparation, propagation, compounding, or processing”

   includes repackaging or otherwise changing the container, wrapper, or labeling of any drug

   package in furtherance of the distribution of the drug from the original place of manufacture to the

   person who makes final delivery or sale to the ultimate consumer or user. 21 U.S.C. § 360(a)(1).

          11.     A drug is misbranded under the FDCA if it is manufactured, prepared, propagated,

   compounded, or processed in an establishment in any State not duly registered with FDA. 21

   U.S.C. § 352(o).

          12.     A drug can also be misbranded under the FDCA if its labeling fails to bear

   “adequate directions for use.” 21 U.S.C. § 352(f)(1).

          13.     “Adequate directions for use” means directions under which a layman can use a

   drug safely for the purposes for which it is intended. 21 C.F.R. § 201.5.



                                                    3
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 7 of 27



          14.     Under the FDCA, a “prescription drug” is any drug intended for use in humans that,

   because of its toxicity or other potentiality for harmful effect, or the method of its use, or the

   collateral measures necessary for its use, is not safe for use except under the supervision of a

   practitioner licensed by law to administer such drug; or is limited by an approved application under

   section 21 U.S.C. § 355 for use under the professional supervision of a practitioner licensed by

   law to administer such drug. 21 U.S.C. § 353(b)(1).

          15.     Because a prescription drug, by definition, is safe for use only under the supervision

   of a licensed practitioner, there are no directions that could enable a layman to use a prescription

   drug safely. Therefore, adequate directions for use cannot be written for a prescription drug.

          16.     The FDCA prohibits the introduction or delivery for introduction into interstate

   commerce, or the causing thereof, of misbranded drugs. 21 U.S.C. § 331(a).

          17.     Any person who commits the aforementioned prohibited act under the FDCA

   commits a misdemeanor, regardless of mens rea, punishable by imprisonment for not more than

   one year. 21 U.S.C. § 333(a)(1).

          18.     Any person who commits the aforementioned prohibited act under the FDCA, with

   the intent to defraud or mislead government regulators, commits a felony, punishable by up to

   three years imprisonment. 21 U.S.C. § 333(a)(2).

          19.     If any two or more persons agree to commit the aforementioned prohibited act

   under the FDCA, with the intent to defraud or mislead government regulators, such persons

   conspire to commit an offense against the United States, which constitutes a felony and is

   punishable by up to five years imprisonment. 18 U.S.C. § 371.




                                                    4
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 8 of 27



                                         PROBABLE CAUSE

                                       Miracle Mineral Solution

          20.     Miracle Mineral Solution (“MMS”) is a liquid solution containing sodium chlorite

   and water. When MMS is mixed with an acidic activator, as directed by the defendants, the

   chemical reaction produces chlorine dioxide.

          21.     Chlorine dioxide is a powerful bleaching agent typically used for bleaching and

   stripping textiles, pulp, and paper. Chlorine dioxide is also used in industrial water treatment,

   because it is a disinfectant, capable of killing pathogenic microorganisms such as fungi, bacteria,

   and viruses.

          22.     On or about August 12, 2019, FDA issued a press release titled “FDA warns

   consumers about the dangerous and potentially life threatening side effects of Miracle Mineral

   Solution.” See FDA warns consumers about the dangerous and potentially life threatening side

   effects of Miracle Mineral Solution (Aug. 12, 2019), https://www.fda.gov/news-events/press-

   announcements/fda-warns-consumers-about-dangerous-and-potentially-life-threatening-side-

   effects-miracle-mineral (last visited on or about March 29, 2020).

          23.     In this press release, FDA warned consumers that “Miracle Mineral Solution has

   not been approved by the FDA for any use . . . . [T]he solution, when mixed, develops into a

   dangerous bleach which has caused serious and potentially life-threatening side effects . . . .

   [I]ngesting these products is the same as drinking bleach. Consumers should not use these

   products, and parents should not give these products to their children for any reason.” Id.

          24.     FDA has received numerous reports of adverse reactions to MMS. These adverse

   reactions include hospitalizations, life-threatening conditions, and death.



                                                    5
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 9 of 27



                   The Defendants and Genesis II Church of Health and Healing

          25.     MARK SCOTT GRENON and his sons, JONATHAN DAVID GRENON,

   JORDAN PAUL GRENON, and JOSEPH TIMOTHY GRENON (collectively, the

   “GRENONS”), manufactured, promoted, sold, and distributed MMS to the American public.

          26.     The GRENONS claimed that MMS was a miracle cure-all that could treat, prevent,

   and cure a variety of serious diseases and disorders, including cancer, Alzheimer’s, autism,

   malaria, Parkinson’s, multiple sclerosis, and HIV/AIDS.

          27.     By targeting vulnerable populations with incurable or otherwise serious diseases

   and disorders, the GRENONS sold thousands of bottles of MMS to consumers all across the

   country, including to consumers in Miami-Dade County, in the Southern District of Florida. In

   the last year alone, the GRENONS collected approximately five hundred thousand dollars

   ($500,000) in MMS-related sales revenue.

          28.     The GRENONS manufactured, promoted, sold, and distributed MMS under the

   guise of Genesis II Church of Health and Healing (“Genesis”), an avowedly non-religious entity

   that MARK SCOTT GRENON and Co-Conspirator 1 co-founded in or around April 2010 in order

   to evade government regulation of MMS.

          29.     The GRENONS have admitted that they operated Genesis for the express purpose

   of cloaking their unlawful conduct with respect to MMS as constitutionally protected religious

   exercise, in an attempt to avoid government scrutiny of their actions and shield themselves from

   liability. However, Genesis’ own websites describe Genesis as a “non-religious church,” and

   MARK SCOTT GRENON, the co-founder of Genesis, has repeatedly acknowledged that Genesis

   “has nothing to do with religion.”



                                                  6
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 10 of 27



           30.     For example, in a February 19, 2020, interview of MARK SCOTT GRENON and

   JONATHAN DAVID GRENON, MARK SCOTT GRENON was asked why he founded Genesis.

   MARK SCOTT GRENON replied: “Because everything you do commercially is under the

   Universal Commercial code, okay? A church is completely separate from that code, statutes, and

   laws. That’s why a priest can give a kid wine in church publicly and not get arrested. Because

   it’s a sacrament.[…] I knew this because . . . they tried to arrest us for proclaiming stuff on the

   street in Boston. They threw it out of court because we’re a church. You can’t arrest us from

   doing one of our sacraments, and I knew this. So that’s why . . . I said let’s do a church. We could

   have done temple. We could have done synagogue. We could have done mosque.” The

   interviewer then asked, “so [the founding of Genesis] wasn’t really about religion? It was in order

   to – to in a way, legalize the use of MMS?” MARK SCOTT GRENON replied, “Right. It wasn’t

   at all religious.”

           31.     In that same interview, MARK SCOTT GRENON described how he first decided

   to create Genesis during an April 2010 seminar while teaching seminar attendees how to use and

   how to market MMS. MARK SCOTT GRENON explained that he told the seminar attendees:

   “Listen, we’re going to start a church.[…] And man, they flipped out. Everybody hated the idea.

   And we said you’ve got to do this, folks, or you’re going to go to jail.[…]”

                        Promotional Claims Regarding MMS and Coronavirus

           32.     Recently, the GRENONS have promoted MMS to treat and prevent novel

   coronavirus disease 2019, also known as COVID-19 (hereinafter, “Coronavirus”).

           33.     For example, on or about April 1, 2020, I visited www.g2churchnews.org, a

   Genesis-affiliated website maintained by MARK SCOTT GRENON, where GRENON posts

   weekly newsletters extolling the healing powers of MMS. On this website, I read a March 4, 2020,

                                                    7
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 11 of 27



   newsletter written by MARK SCOTT GRENON, titled, “The Coronavirus is curable! Do you

   believe it? You better!”

          34.     This newsletter provided detailed dosing instructions for using MMS to treat

   Coronavirus. Under the header, “G2Church Sacramental Dosing for Coronavirus,” the newsletter

   provided one set of MMS dosing instructions “for adults,” and another set of dosing instructions

   “for small children.” The newsletter claimed that these dosages of MMS “should wipe [ ] out”

   Coronavirus.

          35.     This   newsletter   also   directed   readers   to   “MMS      Testimonials”    at

   mmstestimonials.co, a Genesis-affiliated website containing hundreds of purported testimonials

   from users of MMS, categorized by the disease or disorder purportedly treated by MMS.

          36.     Under the category titled, “Coronavirus,” at mmstestimonials.co/coronavirus, I

   read a purported testimonial titled, “85 Year Old Man And Family Recovered From Coronavirus

   (Covid-19) With MMS.” The testimonial concerned a man who was “85 years old and was

   confirmed to have coronavirus,” and who was “in very serious condition and on oxygen.” The

   testimonial stated that the man “was given a 1 liter bottle of water which had 20 activated drops

   of MMS added to it,” and that, as a result of the MMS, “[h]e is is recovering quickly—90%

   improved, has just a slight remnant of cough occasionally.” The purported testimonial also noted

   that this man’s “relatives at home were also infected” with Coronavirus, but that they “also took

   MMS [and] are now fully recovered.”

          37.     That same purported testimonial provided a link to a March 30, 2020, blog post

   written by Co-Conspirator 1, titled “Coronavirus Update (COVID-19).” In this blog post, Co-

   Conspirator 1 wrote, “two days ago we received word that 14 people who were confirmed cases

   of COVID-19 (in Europe), took MMS and have recovered their health. All of these tested positive

                                                  8
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 12 of 27



   and when re-tested after taking MMS, they came out negative for COVID-19. In addition, we

   have other testimonies coming in now from various parts of the world, of people with coronavirus

   who have taken MMS and have recovered . . . . Those of us who have used chlorine dioxide

   (MMS) over the years certainly expected it to also work with this virus, but we wanted to be sure

   and now with this data we are confident that the proper mixture of chlorine dioxide (MMS) has

   every hope of eradicating COVID-19.”

           38.     Similarly, on or about April 1, 2020, I visited www.g2voice.is, a Genesis-affiliated

   website maintained by MARK SCOTT GRENON, where MARK SCOTT GRENON and JOSEPH

   TIMOTHY GRENON host a weekly podcast dedicated to extolling the healing powers of MMS.

   On this website, I listened to a March 8, 2020, podcast, titled, “The Coronavirus is curable! Do

   you believe it? You better!” In this podcast, MARK SCOTT GRENON and JOSEPH TIMOTHY

   GRENON promoted MMS as a treatment for Coronavirus.

           39.     According to records received from Wells Fargo Bank, from April 2019 through

   December 2019, the GRENONS received an average of approximately $32,000 per month in

   MMS-related sales revenue. In March 2020—the month when the GRENONS began promoting

   MMS as a cure for Coronavirus—the GRENONS received approximately $123,000 in monthly

   MMS-related sales revenue, a nearly 400% increase in sales.

                            The Defendants Distributed Misbranded Drugs

           40.     The GRENONS and Co-Conspirator 1 created and maintained various Genesis-

   affiliated    websites   to   promote    and    distribute   MMS.     These    websites    included

   www.genesis2church.ch, www.genesis2church.is, www.g2voice.is, www.g2sacraments.org,

   www.newg2sacraments.org, g2churchnews.org, g2worldwidemissions.org, www.mmswiki.is,

   www.jimhumble.co, and mmstestimonials.co, among others.

                                                    9
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 13 of 27



          41.     At www.g2sacraments.org and www.newg2sacraments.org, consumers could place

   online orders for MMS. Although these websites stated that MMS could be acquired only through

   “donation” to Genesis, the donation amounts for orders of MMS were set at specific dollar

   amounts, and were mandatory, such that the “donation” amounts were effectively just sale prices.

          42.     For example, to place an order for a “G2 Sacramental Travel Kit,” consisting

   primarily of small bottles of MMS and an acidic activator, a consumer was required to make a

   mandatory donation of forty dollars ($40) in United States currency, plus shipping costs. “Bulk”

   kits of MMS were also available for order, with a “40 Kit,” consisting primarily of forty bottles of

   MMS and forty bottles of acidic activator, costing a mandatory donation of nine hundred dollars

   ($900) in United States currency, plus shipping costs.

          43.     The main Genesis-affiliated website was www.genesis2church.ch (the “Main

   Genesis Website”), which was maintained by MARK SCOTT GRENON.

          44.     On or about October 2, 2019, I visited the Main Genesis Website and clicked the

   link for “G2 Sacrament Providers,” which directed me to a list of Genesis-affiliated providers of

   MMS. The first provider listed was “G2Sacraments Church Chapter #001,” which was described

   as the “#1 Genesis2Church Provider” of MMS. The Main Genesis Website provided a contact

   email address for this provider, g2sacraments@gmail.com, and a link to this provider’s online

   store, g2sacraments.org.

          45.     On or about October 2, 2019, I clicked the link for g2sacraments.org to attempt to

   make an undercover purchase of Genesis’ products. That web address automatically redirected

   me to the website www.newg2sacraments.org (the “Genesis Sales Website”), which offered MMS

   and related products for sale (for a mandatory “donation”). I ordered one “G2 Sacramental Kit 2”

   and one order of “MMS2 and Capsules,” which required me to pay forty five dollars ($45) in

                                                   10
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 14 of 27



   United States currency, plus ten dollars ($10) in shipping costs. For the shipping address, I

   provided an FDA-OCI controlled address in Plantation, Florida.

          46.    On or about October 11, 2019, I received two packages at the controlled address in

   Plantation, Florida. The return receipt on the packages was G2 Church Chapter #50, 2014 Garden

   Lane, Bradenton, Florida, 34205.

          47.    The packages contained, among other items, one bottle of MMS and one bottle of

   acidic activator. The Genesis name and logo were present on the products’ labeling. The label for

   the bottle of MMS stated in pertinent part: “Genesis II Church of Health and Healing,”

   “Sacramental Cleansing Water,” “As water needs to be cleansed for health, so must the water of

   the body, the blood and its tissues be cleansed to maintain health - Archbishop Mark Grenon,”

   “Contains: 22.4% Sodium Chlorite (a mineral found in natural deposits), 5% Sodium Chloride

   (table salt), 1% trace minerals, 71.6% purified water,” and “Caution: Keep out of reach of

   children.”

          48.    The packages also included a card with contact information for Genesis, including

   the web addresses for the Main Genesis Website and the Genesis Sales Website. The contact card

   further stated the names of JONATHAN DAVID GRENON and JORDAN PAUL GRENON, and

   provided Genesis-affiliated email addresses for each of them: jonathan@genesis2church.is and

   jordan@genesis2church.is, respectively.

          49.    The packages also included a pamphlet, titled “G2 Sacraments and the Genesis II

   Church,” which contained information about the contents of the products, instructions on how to

   mix and dose the products, common questions and answers, and additional contact information.

          50.    One section of the pamphlet, titled, “What Are the Sacraments of the Genesis II

   Church?” stated in pertinent part: “Our sacraments are minerals that have proven healing

                                                  11
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 15 of 27



   properties. The most popular being MMS1 (Chlorine Dioxide) that has been used for over 90

   years to clean hospitals, gymnasiums, meat and fish markets without needing to rinse off the

   products because it leaves behind no toxins.”

          51.     Another section of the pamphlet, titled “How to Use Our Sacraments,” provided an

   initial dosing regimen for MMS, but instructed users to visit the Main Genesis Website and other

   Genesis-affiliated websites for additional dosing instructions.

          52.     Another section of the pamphlet, titled “Contact Information,” provided that “order

   inquires” should be directed to G2sacraments@gmail.com, the same email address listed as the

   point of contact on the Main Genesis Website, and that “sacramental guidance” questions should

   be directed to joseph@genesis2church.is (which is JOSEPH TIMOTHY GRENON’s email

   address, as revealed by further investigation).

          53.     On or about October 30, 2019, I sent an email from an undercover account to

   G2sacraments@gmail.com which stated: “Hello, I wanted to write to say thank you for the MMS.

   I received it and my wife started taking it to cure her cancer. She has been taking it for 3 weeks

   now but we haven’t seen any improvement from her last test results. Should she continue with the

   dosage or increase?”

          54.     On or about October 30, 2019, I received the following reply from the email

   account G2sacraments@gmail.com: “thank you for your email[,] tests can be unreliable so focus

   on going slow and listening to the body to see how you feel. 3 weeks is not long enough for more

   serious diseases like cancer. how long has she been ill? How many drops does she take per hour?”

   The closing signature of the email read, “Bishop Jordan Grenon, Genesis II Church of Health &

   Healing.”



                                                     12
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 16 of 27



          55.     On or about November 1, 2019, I replied from my undercover account to JORDAN

   PAUL GRENON at the same email address and stated: “Thank you Bishop Grenon. We got the

   news about 4 months ago but she started with the back and pelvis pain 7 months ago. We went

   straight to the doctor after she saw blood in her urine. We’ve been through so many doctors at this

   point for this bladder cancer. She is following the MMS protocol at 1 drop per hour (too little?).

   She was going to start 2 drops but wanted to first get a recommendation.”

          56.     On or about November 1, 2019, I received an email response from JORDAN PAUL

   GRENON from the same email address that stated: “thank you for your email, the disease could

   have been there before that as well simply slowly growing. 1 drop per hour isn’t bad, she can try

   to go to 2 drops per hour but if she gets tired feelings or is not comfortable you can reduce back to

   1 drop per hour. slow and steady!”

          57.     On or about March 18, 2020, shortly after I observed that the GRENONS had begun

   making claims that MMS could treat or prevent Coronavirus, I completed a second undercover

   purchase of Genesis products. To complete the purchase, I again went to www.g2sacraments.org,

   which again automatically redirected me to the website www.newg2sacraments.org.            I ordered

   one “Limited Time 2oz G2 Sacramental Kit,” which required me to pay ten dollars ($10) in United

   States currency, plus eight dollars ($8) in shipping costs. For the shipping address, I provided an

   FDA-OCI controlled address in Atlanta, Georgia.

          58.     On or about March 25, 2020, I sent an email from an undercover account to

   G2sacraments@gmail.com, the same address that I had previously emailed in corresponding with

   JORDAN PAUL GRENON. This email stated: “I believe I made a mistake with my order. I

   mispelled [sic] my email address by accident. Can you please send me the tracking number? I

   bought this as a gift for my sister in Georgia. Just want to be sure she gets it. Donation# 27345.”

                                                    13
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 17 of 27



          59.     On or about March 25, 2020, I received an email response from JORDAN PAUL

   GRENON from the same email address, stating: “thank you for your email, here is the tracking for

   that donation 9405511298370982654194[.]”

          60.     On or about March 26, 2020, FDA-OCI agents received a package at the controlled

   address in Atlanta, Georgia. The return receipt on the packages was G2 Church Chapter #50, 2014

   Garden Lane, Bradenton, Florida, 34205, the same return address for the first undercover purchase.

          61.     The package contained one bottle of MMS and one bottle of acidic activator. The

   Genesis name and logo were present on the products’ labeling, and the labels for the bottles of

   MMS and acidic activator were substantively identical to the labels for the bottles that I received

   through my first undercover purchase. Similarly, the package contained a contact card and Genesis

   information pamphlet that appeared to be identical to what I received through my first undercover

   purchase.

          62.     Public records searches reveal that g2sacraments.org—the website described by

   MARK SCOTT GRENON as the “#1 Genesis2Church Provider” of MMS, and the website

   through which I completed both undercover purchases of MMS—has been operational since on or

   about March 23, 2015.

                           The Defendants Manufactured Misbranded Drugs

          63.     As discussed above, the return address for both packages of Genesis products

   received by FDA-OCI as a result of my undercover purchases was 2014 Garden Lane, Bradenton,

   Florida.

          64.     JONATHAN DAVID GRENON resides at 2014 Garden Lane, Bradenton, Florida,

   as confirmed by public records searches, JONATHAN DAVID GRENON’s social media, and



                                                   14
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 18 of 27



   JONATHAN DAVID GRENON accepting legal service at that address as recently as on or about

   May 27, 2020.

          65.      On or about January 30, 2020, I conducted surveillance of 2014 Garden Lane,

   Bradenton, Florida. On the front of the single family residence located at that address, I saw a

   poster reflecting the Genesis logo. I saw the same Genesis logo on a car parked in the driveway.

   In the backyard of the residence located at that address, behind a fence, I saw a large shed.

          66.      On or about September 12, 2018, the user of the Facebook account, “Genesis II

   Church #77,” posted a video in which JONATHAN DAVID GRENON documented the growth

   of an MMS production facility.

          67.      The video began by showing an old, run-down shed in the backyard of a house,

   with the words, “Where we began” superimposed over the image of the shed. The video then

   showed a tent in the same backyard, with the words, “Then next we used a tent” superimposed

   over the image of the tent. The video concluded by documenting the construction of a new, larger

   shed in the same backyard.

          68.      The video also showed the interior and contents of the new, larger shed, after it was

   fully constructed. Inside the shed, the video showed several blue drums, consistent in appearance

   with the type of containers often used for storing chemicals, as well as opaque plastic bags

   containing bottles, consistent in appearance with the bottles of MMS that I received from Genesis

   as a result of my undercover purchases.

          69.      The video was filmed by JONATHAN DAVID GRENON, as GRENON could be

   seen turning the camera around to show his face during the video.




                                                    15
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 19 of 27



          70.      The MMS production facility shown in the video appears to be the same large shed

   that I saw in the backyard of 2014 Garden Lane, Bradenton, Florida, while conducting

   surveillance.

          71.      Based on the foregoing, there is probable cause to believe that 2014 Garden Lane,

   Bradenton, Florida, is the location at which the GRENONS manufacture MMS, and the location

   from which the GRENONS distribute MMS to consumers.

          72.      On or about April 2, 2020, FDA’s Center for Drug Evaluation and Research

   (“CDER”) queried whether Genesis, MARK SCOTT GRENON, JORDAN PAUL GRENON,

   JONATHAN DAVID GRENON, JOSEPH TIMOTHY GRENON, Co-Conspirator 1, or the

   address 2014 Garden Lane, Bradenton, Florida, were, or had ever been, registered with FDA in

   any capacity, including as an FDA-registered drug manufacturing establishment. CDER reported

   no such registrations in FDA’s databases.

                            FDCA Regulatory Framework Applied to MMS

          73.      Based upon my training and experience, and the facts set forth above, there is

   probable cause to believe that:

                a. MMS is not approved by FDA as safe and effective for any use;

                b. MMS is a “drug” within the meaning of 21 U.S.C. § 321(g)(1), because it is

                   intended for use in the diagnosis, cure, mitigation, treatment, or prevention of

                   disease in humans or intended for use as components of other drugs;

                c. MMS is a prescription drug within the meaning of 21 U.S.C. § 353(b)(1), because

                   it is intended for use in humans, and because of its toxicity or other potentiality for

                   harmful effect, or the method of its use, or the collateral measures necessary for its



                                                     16
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 20 of 27



                   use, it is not safe for use except under the supervision of a practitioner licensed by

                   law to administer such drug;

                d. MMS is a misbranded drug within the meaning of 21 U.S.C. § 352(f)(1), because

                   directions under which a layman could use MMS safely and for the purposes for

                   which it is intended cannot be written; and

                e. MMS is a misbranded drug within the meaning of 21 U.S.C. § 352(o), because it is

                   manufactured, prepared, propagated, compounded, or processed in an

                   establishment not registered with FDA.

                                           Criminal Contempt

          74.      Because of the foregoing conduct, on or about April 16, 2020, the United States

   filed a civil complaint in the U.S. District Court for the Southern District of Florida against the

   GRENONS and Genesis, seeking a preliminary injunction and a permanent injunction to enjoin

   the defendants from violating the FDCA. See United States v. Genesis II Church of Health and

   Healing, et al., Case No. 20-21601-CV-WILLIAMS, ECF Nos. 1, 3.

          75.      On or about April 17, 2020, U.S. District Judge Kathleen M. Williams issued a

   Temporary Restraining Order against the GRENONS and Genesis. That Temporary Restraining

   Order, inter alia, prohibited the defendants from “directly or indirectly, label[ing], hold[ing],

   and/or distribut[ing] any [misbranded] drug, including but not limited to MMS . . . .” See United

   States v. Genesis II Church of Health and Healing, et al., Case No. 20-21601-CV-WILLIAMS,

   ECF No. 4 at 3.

          76.      On or about May 1, 2020, U.S. District Judge Kathleen M. Williams issued an

   Order of Preliminary Injunction against the GRENONS and Genesis. As with the Temporary

   Restraining Order that preceded it, that Order of Preliminary Injunction, inter alia, prohibited the

                                                    17
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 21 of 27



   defendants from “directly or indirectly, label[ing], hold[ing], and/or distribut[ing] any

   [misbranded] drug, including but not limited to MMS . . . .” See United States v. Genesis II Church

   of Health and Healing, et al., Case No. 20-21601-CV-WILLIAMS, ECF No. 26 at 8.

          77.     The GRENONS have willfully violated both the Temporary Restraining Order (the

   “TRO”) and the Order of Preliminary Injunction (the “PI”) by continuing to directly and indirectly

   label and distribute MMS.

          78.     Specifically, the GRENONS continued to engage in labeling MMS, in violation of

   the TRO and the PI, by persisting in claiming that MMS is intended to cure, mitigate, treat, and

   prevent disease.

          79.     For example, on or about June 4, 2020, I re-visited www.g2voice.is, the Genesis-

   affiliated website maintained by MARK SCOTT GRENON, where MARK SCOTT GRENON

   and JOSEPH TIMOTHY GRENON host a weekly podcast dedicated to extolling the healing

   powers of MMS. I observed that the March 8, 2020, podcast titled, “The Coronavirus is curable!

   Do you believe it? You better!,” in which MARK SCOTT GRENON and JOSEPH TIMOTHY

   GRENON promoted MMS as a treatment for Coronavirus, remained on the website.

          80.     Similarly, on that same date, on that same website, I clicked the link to the

   accompanying “newsletter.” That newsletter, titled “The Coronavirus is curable,” provided dosing

   instructions for using MMS to treat Coronavirus, and claimed that MMS could be used to “wipe

   [ ] out” Coronavirus. I observed that the newsletter remained on the website, and, thus, that the

   GRENONS were continuing to claim that MMS was intended to cure, mitigate, treat, and prevent

   disease.

          81.     More recently, on or about June 29, 2020, I visited www.g2churchnews.org, the

   Genesis-affiliated website maintained by MARK SCOTT GRENON, where GRENON posts

                                                   18
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 22 of 27



   weekly newsletters extolling the healing powers of MMS. On this website, I read a June 8, 2020,

   newsletter written by MARK SCOTT GRENON, first published after the issuance of the TRO and

   the PI, which featured purported testimonials by users of MMS. One testimonial stated that the

   user “beat stage 4 terminal cancer” using MMS. That same testimonial stated that the user also

   successfully used MMS to treat the flu, asthma, arthritis, fibromyalgia, and diabetes.

          82.     Another testimonial featured in this same June 8, 2020, newsletter stated that the

   user had just “traveled to the Philippines and had to pass through Seoul, Korea and Tokyo, Japan

   airports where just about everyone was wearing the masks for coronavirus. We had no fear (and

   no masks) because we had MMS protection. We are back home and everyone is still healthy.”

          83.     The GRENONS also violated the TRO and the PI by directly and indirectly

   distributing MMS.

          84.     For example, on or about April 25, 2020, an FDA investigator attempted to make

   an undercover purchase of MMS from the Genesis Sales Website. Although that website remained

   active, when the investigator attempted to place MMS in the online shopping cart for purchase, he

   was re-directed to a screen stating that Genesis was “in prayer,” and “[i]f you have any questions

   please email me at g2sacraments@gmail.com,” i.e. the same email address that I had previously

   emailed in corresponding with JORDAN PAUL GRENON.

          85.     On or about May 12, 2020, the FDA investigator emailed JORDAN PAUL

   GRENON at g2sacraments@gmail.com to inquire about purchasing MMS. Later that same day,

   JORDAN PAUL GRENON emailed a reply, stating that the Genesis Sales Website was “on hold,”

   but “for an alternate source contact in the USA 1-865-654-7147,” or “for more providers go to

   http://genesis2church.ch/contact-map,” i.e. the list of Genesis-affiliated providers of MMS

   maintained by the GRENONS on the Main Genesis Website.

                                                   19
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 23 of 27



          86.     On or about May 13, 2020, the FDA investigator called the number provided by

   JORDAN PAUL GRENON, 1-865-654-7147, and spoke to a person who was later identified as

   R.S. R.S. agreed to ship MMS to the FDA investigator at an FDA controlled address in

   Broadlands, Virginia.

          87.     On or about May 17, 2020, the FDA investigator received a package at the

   controlled address in Broadlands, Virginia. The return address on the package was R.S.’s address

   in Sevierville, Tennessee, and the shipping label showed that the package had shipped from Pigeon

   Forge, Tennessee.

          88.     The package contained two bottles of MMS and two bottles of acidic activator. The

   Genesis name and logo were present on the products’ labeling, as was the name of MARK SCOTT

   GRENON, and the labels for the bottles of MMS and acidic activator were substantively identical

   to the labels for the bottles that I received through my two undercover purchases. Similarly, the

   package contained a contact card, stating the names of JORDAN PAUL GRENON and

   JONATHAN DAVID GRENON, and a Genesis information pamphlet, providing the email

   address for JOSEPH TIMOTHY GRENON, both of which appeared to be identical to what I

   received through my undercover purchases.

          89.     Additionally, on or about June 29, 2020, I visited the Genesis-affiliated website,

   g2worldwidemissions.org, where I read a June 13, 2020, newsletter written by JONATHAN

   DAVID GRENON and published to the website by JORDAN PAUL GRENON.                         In that

   newsletter, JONATHAN DAVID GRENON wrote, “[a]lthough we have put on pause our [Genesis

   Sales Website], we never stopped telling people how they can acquire [MMS] or how to make it

   themselves.”



                                                  20
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 24 of 27



          90.     The newsletter further stated that the GRENONS had recently decided to begin

   “free gifting” of MMS to consumers. The newsletter encouraged anyone interested in receiving

   MMS from the GRENONS to watch a video linked to at the end of the newsletter.

          91.     I clicked that link and was directed to a website titled, “Freely Giving of the G2

   Sacraments,” with a video embedded in the website. Directly above that video, the website stated:

   “To receive our G2Sacraments as a free gift please watch the video below.” Directly below that

   video, the website stated: “For more information[,] contact jordan@genesis2church.is,” i.e. the

   email address for JORDAN PAUL GRENON.

          92.     I then watched the embedded video. That video featured JONATHAN DAVID

   GRENON explaining that consumers could now place orders for MMS by emailing the

   GRENONS, and that the GRENONS would fulfill those orders by shipping MMS directly to

   consumers.

          93.     JONATHAN DAVID GRENON also explained in this video that, in order to

   process orders, consumers would first need to complete a short questionnaire prepared by the

   GRENONS, which “we will email [ ] to you once you have requested the free gift” of MMS.

   JONATHAN DAVID GRENON then read the questions aloud. The second question, as explained

   by GRENON in the video, was: “Do you work for any government or nongovernment agencies?

   Examples: FDA, DOJ, CDC, FBI, fake news, BBC, ABC News, FOX, etcetera. The reason we’re

   asking this is . . . they’re trying to cause us trouble. And all we’re trying to do is get [MMS] to

   everyone.” He continued, “you’re required to tell us if you do work for any type of government

   that does want to cause us trouble.”

          94.     The GRENONS have also openly and repeatedly declared their intention to

   willfully violate the TRO and the PI.

                                                   21
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 25 of 27



          95.     For example, on or about April 21, 2020, in a letter addressed to U.S. District Judge

   Kathleen M. Williams, co-signed by MARK SCOTT GRENON, JONATHAN DAVID GRENON,

   JORDAN PAUL GRENON, and JOSEPH TIMOTHY GRENON, the GRENONS wrote, “We are

   practicing ‘civil disobedience’ against this unjust order!” “Civil disobedience is permitted in the

   US Constitution[,] peaceably of course at first[,] if possible.” “NOTE: The 2nd Amendment is

   there in case it can’t be done peaceably.” “The Genesis II Church of Health and Healing will not

   stop . . . providing our sacraments to the world! The DOJ and FDA have NO authority over our

   Church.”

          96.     On or about April 24, 2020, in letters and emails addressed to U.S. District Judge

   Kathleen M. Williams and to counsel for the United States, MARK SCOTT GRENON indicated

   that the GRENONS had decided to begin complying with the TRO, and that they had suspended

   their sales of MMS.

          97.     However, on or about April 26, 2020, in a podcast co-hosted by MARK SCOTT

   GRENON and JOSEPH TIMOTHY GRENON, MARK SCOTT GRENON stated, “Just because

   the FDA submits a TRO and the DOJ . . . signs the order it doesn’t mean it has to be obeyed or

   even given attention.” “You’ve got the 2nd [Amendment]. Right? When Congress does immoral

   things, passes immoral laws, that’s when you pick up guns, right?” “You want a Waco? Do they

   want a Waco?”

          98.     Furthermore, on or about May 3, 2020, in a podcast co-hosted by MARK SCOTT

   GRENON and JOSEPH TIMOTHY GRENON, MARK SCOTT GRENON stated, “We’re

   violating a temporary restraining order. Well, we don’t care. Okay? Don’t care.” “We’re going

   to do it whether you like it or not.” In that same podcast, MARK SCOTT GRENON also accused

   U.S. District Judge Kathleen M. Williams of “lying,” “breach of [her] oath,” and “treason.”

                                                   22
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 26 of 27



           99.      On or about May 5, 2020, in an email to U.S. District Judge Kathleen M. Williams

   and the U.S. Attorney’s Office for the Southern District of Florida, MARK SCOTT GRENON

   wrote, “We will NOT be participating in any of your UNCONSTITUTIONAL Orders, Summons,

   etc . . . .”   “Again and again I have written you all that . . . you have NO authority over our

   Church.”

           100.     Finally, on or about May 10, 2020, in a podcast co-hosted by MARK SCOTT

   GRENON and JOSEPH TIMOTHY GRENON, MARK SCOTT GRENON stated, “You think

   we’re afraid of some Obama-appointed judge that broke their oath?” “You’re no judge.” “This

   judge could go to jail.” “You could be taken out, Ms. Williams.” “[W]e’re not obeying it. Don’t

   care what you do.”




                           [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                   23
Case 1:20-mj-03050-AOR Document 7-1 Entered on FLSD Docket 07/08/2020 Page 27 of 27



                                           &21&/86,21

              %DVHG RQ WKH IRUHJRLQJ , UHVSHFWIXOO\ VXEPLW WKDW SUREDEOH FDXVH H[LVWV WKDW 0$5.

   6&277 *5(121 -21$7+$1 '$9,' *5(121 -25'$1 3$8/ *5(121 DQG -26(3+

   7,027+< *5(121 GLG FRPPLW FRQVSLUDF\ WR GHIUDXG WKH 8QLWHG 6WDWHV DQG WR FRPPLW DQ

   RIIHQVH DJDLQVW WKH 8QLWHG 6WDWHV E\ LQWURGXFLQJ D PLVEUDQGHG GUXJ LQWR LQWHUVWDWH FRPPHUFH LQ

   YLRODWLRQ RI  86&   DQG FULPLQDO FRQWHPSW LQ YLRODWLRQ RI  86&    

          )857+(5 <285 $)),$17 6$<(7+ 1$8*+7



                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                           -26( 5,9(5$
                                                           )'$2&, 63(&,$/ $*(17

   $WWHVWHG WR LQ DFFRUGDQFH ZLWK WKH UHTXLUHPHQWV
   RI )HG 5 &ULP 3  E\ )DFH7LPH
         29th GD\ RI BBBBBBB
   WKLV BBBBB         June     



   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   +2125$%/( $/,&,$ 0 27$=25(<(6
   81,7(' 67$7(6 0$*,675$7( -8'*(




                                                  
